 1
 2
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11
12 JAQUELINE FLORES,            )   CV 19-6581-RSWL-SS
                                )
13              Plaintiff,      )
                                )   ORDER TO SHOW CAUSE RE:
14                              )   SUBJECT MATTER
       v.                       )   JURISDICTION AND TIMELY
15                              )   REMOVAL
                                )
16 STATE OF CALIFORNIA, DEP’T   )
   OF MOTOR VEHICLES, JAVIER    )
17 GUANGORENA, and DOES 1-50    )
                                )
18                              )
                Defendants.     )
19                              )
                                )
20                              )
21     Defendant State of California, Department of Motor
22 Vehicles (“DMV”) filed its Notice of Removal [1] on
23 July 30, 2019.   In its Notice of Removal, with regard
24 to the citizenship of Plaintiff Jacqueline Flores
25 (“Plaintiff”), DMV stated, “Complete diversity of
26 citizenship exists between Plaintiff JACQUELINE FLORES
27 (hereinafter ‘Plaintiff’), a citizen of the State of
28 Texas, and Defendant DMV, a California state agency.”
                                1
 1 Notice of Removal 2:3-6, ECF No. 1.       But in support of
 2 diversity jurisdiction, DMV states that “Plaintiff
 3 alleges that she is a resident of the state of Texas.”
 4 Id. at 2:17-19.     To invoke diversity jurisdiction, DMV
 5 must prove complete diversity of citizenship between
 6 the parties.   28 U.S.C. § 1332.      A natural person’s
 7 state citizenship is “determined by her state of
 8 domicile, not her state of residence.”       Kanter v.
 9 Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
10     A notice of removal “alleging diversity of
11 citizenship upon information and belief is
12 insufficient” to prove complete diversity.       Bradford v.
13 Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D.
14 Cal. 1963); see Doherty v. Ocwen Fin. Corp., No. CV
15 14-7118 PA (Ex), 2014 U.S. Dist. LEXIS 131247, at *4
16 (C.D. Cal. Sep. 16, 2014) (remanding case when the
17 defendant alleged the plaintiffs’ citizenship based
18 solely on “information and belief”).       Further, DMV did
19 not support its claim that removal of this Action was
20 timely.   As such, DMV is HEREBY ORDERED to show, in
21 writing, on or before November 15, 2019, evidence of
22 Plaintiff’s citizenship and timely removal or this
23 Action will be remanded.
24 IT IS SO ORDERED.
25
26 DATED: November 6, 2019             /s/ Ronald S.W. Lew
27                                   HONORABLE RONALD S.W. LEW
                                     Senior U.S. District Judge
28
                                 2
